Citation Nr: 0123925	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  97-10 917	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder of 
the right hand.

2. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for aggravation of a back 
disorder as a result of treatment at a VA medical facility 
from December 1993 through March 1994.


REPRESENTATION

Appellant represented by:	Thomas R. Sparks, Attorney



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active honorable service from January 1966 to 
6 January 1971.  He also had dishonorable service from 7 
January 1971 to May 1973.  This most recent report of the 
dates of honorable and dishonorable service is based on a May 
2000 determination of the Board of Corrections of Naval 
Records and a June 2000 RO Administrative Decision.

This appeal originally arose from a January 1996 rating 
action that denied service connection for a skin disorder of 
the right hand, and compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for aggravation of a back 
disorder as a result of treatment at a VA medical facility 
from December 1993 through March 1994.  By decision of 24 
November 1998, the Board of Veterans Appeals (Board) denied 
those issues on appeal.  

This case is currently before the Board pursuant to a 
December 2000 Order of the U.S. Court of Appeals for Veterans 
Claims (Court) wherein the November 1998 Board decision on 
appeal to the Court was vacated, and the case was remanded to 
the Board for readjudication. 


FINDINGS OF FACT

1. In November 1999, prior to the promulgation of a Board 
appellate decision with respect to the issue of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for aggravation of a back disorder as a 
result of treatment at a VA medical facility from December 
1993 through March 1994, the Board received notification 
from the appellant, through his representative, that a 
withdrawal of this appeal was requested.

2. In August 2001, prior to the promulgation of a Board 
appellate decision with respect to the issue of service 
connection for a skin disorder of the right hand, the 
Board received notification from the appellant, through 
his representative, that a withdrawal of this appeal was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

In the November 1999 Appellant's Brief to the Court, the 
appellant's representative withdrew the appeal with respect 
to the issue of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for aggravation of a back 
disorder as a result of treatment at a VA medical facility 
from December 1993 through March 1994.  In the June 2000 
Reply Brief of the Appellant to the Court, the representative 
confirmed the withdrawal of that issue from appellate 
consideration.

In a letter of August 2001, the veteran withdrew his appeal 
with respect to the issue of service connection for a skin 
disorder of the right hand.  In another letter the same 
month, the appellant's representative confirmed the 
withdrawal of that issue from appellate consideration.    

As the appellant has withdrawn his appeal with respect to 
both issues, the Board finds that there remain no allegations 
of errors of fact or law for appellate consideration in this 
case.  Accordingly, the Board does not have jurisdiction to 
review the appeal, and it is dismissed without prejudice.  No 
further action on the part of the RO is necessary with 
respect to the withdrawn appeal.


ORDER

The appeal with respect to the issues of service connection 
for a skin disorder of the right hand and compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
aggravation of a back disorder as a result of treatment at a 
VA medical facility from December 1993 through March 1994 is 
dismissed.




		
BRUCE E. HYMAN
Member, Board of Veterans' Appeals


 



